
	

114 HR 4698 : Securing Aviation from Foreign Entry Points and Guarding Airports Through Enhanced Security Act of 2016
U.S. House of Representatives
2016-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4698
		IN THE SENATE OF THE UNITED STATES
		April 27, 2016Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To enhance aviation by requiring airport security assessments and a security coordination
			 enhancement plan, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Securing Aviation from Foreign Entry Points and Guarding Airports Through Enhanced Security Act of 2016.
		2.Last point of departure airport security assessment
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall conduct a comprehensive security risk assessment of all last point of departure airports with nonstop flights to the United States.
 (b)ContentsThe security risk assessment required under subsection (a) shall include consideration of the following:
 (1)The level of coordination and cooperation between the Transportation Security Administration and the foreign government of the country in which the last point of departure airport with nonstop flights to the United States is located.
 (2)The intelligence and threat mitigation capabilities of the country in which such airport is located.
 (3)The number of known or suspected terrorists annually transiting through such airport. (4)The passenger security screening practices, capabilities, and capacity of such airport.
 (5)The security vetting undergone by aviation workers at such airport. (6)The access controls utilized by such airport to limit to authorized personnel access to secure and sterile areas of such airports.
 (7)The degree to which the government of the country in which such airport is located mandates, encourages, or prohibits the collection, analysis, or sharing of passenger name records.
				3.Security coordination enhancement plan
 (a)In generalNot later than 240 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall submit to Congress and the Government Accountability Office a plan—
 (1)to enhance and bolster security collaboration, coordination, and information sharing relating to securing international-inbound aviation between the United States and domestic and foreign partners, including U.S. Customs and Border Protection, foreign government entities, passenger air carriers, cargo air carriers, and United States Government entities, in order to enhance security capabilities at foreign airports, including airports that may not have nonstop flights to the United States but are nonetheless determined by the Administrator to be high risk; and
 (2)that includes an assessment of the ability of the Administration to enter into a mutual agreement with a foreign government entity that permits Administration representatives to conduct without prior notice inspections of foreign airports.
 (b)GAO reviewNot later than 180 days after the submission of the plan required under subsection (a), the Comptroller General of the United States shall review the efforts, capabilities, and effectiveness of the Transportation Security Administration to enhance security capabilities at foreign airports and determine if the implementation of such efforts and capabilities effectively secures international-inbound aviation.
 4.Workforce assessmentNot later than 270 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall submit to Congress a comprehensive workforce assessment of all Administration personnel within the Office of Global Strategies of the Administration or whose primary professional duties contribute to the Administration’s global efforts to secure transportation security, including a review of whether such personnel are assigned in a risk-based, intelligence-driven manner.
		5.Donation of screening equipment to protect the united states
 (a)In generalThe Administrator of the Transportation Security Administration is authorized to donate security screening equipment to a foreign last point of departure airport operator if such equipment can be reasonably expected to mitigate a specific vulnerability to the security of the United States or United States citizens.
 (b)ReportNot later than 30 days before any donation of security screening equipment pursuant to subsection (a), the Administrator of the Transportation Security Administration shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a detailed written explanation of the following:
 (1)The specific vulnerability to the United States or United States citizens that will be mitigated by such donation.
 (2)An explanation as to why the recipient of such donation is unable or unwilling to purchase security screening equipment to mitigate such vulnerability.
 (3)An evacuation plan for sensitive technologies in case of emergency or instability in the country to which such donation is being made.
 (4)How the Administrator will ensure the security screening equipment that is being donated is used and maintained over the course of its life by the recipient.
 (5)The total dollar value of such donation. 6.National cargo security program (a)In generalThe Administrator of the Transportation Security Administration may evaluate foreign countries’ air cargo security programs to determine whether such programs provide a level of security commensurate with the level of security required by United States air cargo security programs.
			(b)Approval and recognition
 (1)In generalIf the Administrator of the Transportation Security Administration determines that a foreign country’s air cargo security program evaluated under subsection (a) provides a level of security commensurate with the level of security required by United States air cargo security programs, the Administrator shall approve and officially recognize such foreign country’s air cargo security program.
 (2)Effect of approval and recognitionIf the Administrator of the Transportation Security Administration approves and officially recognizes pursuant to paragraph (1) a foreign country’s air cargo security program, cargo aircraft of such foreign country shall not be required to adhere to United States air cargo security programs that would otherwise be applicable.
				(c)Revocation and suspension
 (1)In generalIf the Administrator of the Transportation Security Administration determines at any time that a foreign country’s air cargo security program approved and officially recognized under subsection (b) no longer provides a level of security commensurate with the level of security required by United States air cargo security programs, the Administrator may revoke or temporarily suspend such approval and official recognition until such time as the Administrator determines that such foreign country’s cargo security programs provide a level of security commensurate with the level of security required by such United States air cargo security programs.
 (2)NotificationIf the Administrator of the Transportation Security Administration revokes or suspends pursuant to paragraph (1) a foreign country’s air cargo security program, the Administrator shall notify the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate not later than 30 days after such revocation or suspension.
				7.Checkpoints of the future
 (a)In generalThe Administrator of the Transportation Security Administration, shall request the Aviation Security Advisory Committee to develop recommendations for more efficient and effective passenger screening processes.
 (b)ConsiderationsIn making recommendations to improve existing passenger screening processes pursuant to subsection (a), the Aviation Security Advisory Committee shall consider the following:
 (1)The configuration of a checkpoint. (2)Technology innovation.
 (3)Ways to address any vulnerabilities identified in audits of checkpoint operations. (4)Ways to prevent security breaches at airports at which Federal security screening is provided.
 (5)Best practices in aviation security. (6)Recommendations from airport and aircraft operators, and any relevant advisory committees.
 (7)Curb to curb processes and procedures. (c)ReportNot later than one year after the date of enactment of this Act, the Administrator shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the recommendations of the Aviation Security Advisory Committee under this section, including any recommendations for improving screening processes.
			
	Passed the House of Representatives April 26, 2016.Karen L. Haas,Clerk
